Citation Nr: 1330828	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  07-19 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1957 to March 1959.  The Veteran died in March 2002.  The Appellant is his widow. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In a December 2006 letter to the Appellant informing her of the decision on her claims, she was also informed that her claim for nonservice-connected death pension benefits had been denied, as the Veteran did not have wartime service.  The record does not reflect that she filed a Notice of Disagreement (NOD) with the denial of these death benefits. 

The Appellant has since relocated, and jurisdiction now resides with the RO in Houston, Texas. 

In May 2010, the Appellant testified before the undersigned at a VA Travel Board hearing in San Antonio, Texas.  A copy of the hearing transcript has been associated with the claims file. 
In August 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

In June 2012, the Appellant again testified before the undersigned at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file. 

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this decision, along with his paper claims file. 

The issue of entitlement to burial benefits has been raised by the Appellant.  See the Veteran's March 2006 claim and the March 2007 NOD.  There is no record that the burial benefits claim was considered or denied by the Agency of Original Jurisdiction (AOJ).  Indeed, the November 2006 rating decision fails to address the issue.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1. The Veteran died in March 2002.  The death certificate lists the immediate cause of death as acute renal failure due to hypercalcemia and multiple myeloma.  No underlying causes of death were listed. 

2. At the time of the Veteran's death, service connection was in effect for discogenic disease of the lumbosacral spine, rated as 20 percent disabling since January 14, 2000, and as 10 percent disabling from August 9, 1963, to January 13, 2000.

3. The objective and competent medical evidence of record preponderates against a finding that a disorder incurred in service, to include multiple myeloma, or that a service-connected disability caused or contributed materially to producing or accelerating the Veteran's death.

4. The Veteran was not evaluated as totally disabled due to a service-connected disability for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.

5. The Appellant did not file a claim for accrued benefits within one year of the Veteran's death.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.304, 3.307, 3.309, 3.312 (2013). 

2. The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2013).

3. There is no legal entitlement to accrued benefits for the Appellant.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Duties to Notify and Assist

Regarding the DIC and accrued benefits claims, Veterans Claims Assistance Act of 2000 (VCAA) notice is not required because the issues presented under these claims are solely ones of statutory interpretation.  Thus, the claims are barred as a matter of law, and/or cannot be substantiated as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Regarding the service connection claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Appellant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Appellant is expected to provide; and, (4) request that the Appellant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Appellant provide any evidence in his or her possession that pertains to the claim was eliminated by the VA Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Appellant was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Appellant how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter was sent prior to the initial RO adjudication of this claim in November 2006.

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310, the Court held that section 5103(a) notice must include: (1) a statement of the disabilities, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

An additional letter dated in July 2009 informed the Appellant as to the disability for which the Veteran was service-connected at the time of his death, and of what information and evidence was needed to support a claim for DIC.  As such, the Board concludes that the letter provided the information to the Appellant prescribed in Hupp.  21 Vet. App. at 342.

The Board notes that the July 2009 letter was not sent prior to the initial RO adjudication of the Appellant's claim.  However, after she was provided the letter, the claim was then readjudicated in the February 2012 Supplemental Statement of the Case (SSOC) based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SSOC, such that the intended purpose of the notice is not frustrated and the Appellant is given ample opportunity to participate effectively in the adjudication of her claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Appellant over the course of this appeal, the Appellant clearly has actual knowledge of the evidence she was required to submit in this case; and, (2) based on the Appellant's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Appellant understood what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Appellant was continuously represented by an experienced national service organization throughout her appeal.  She has submitted arguments in support of her claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Appellant has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Appellant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Appellant are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Appellant have been obtained, to the extent possible.  The Appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  The claims file also does not present evidence that the Veteran was receiving disability benefits from the Social Security Administration (SSA) prior to his death.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

A VA medical opinion has not been obtained in this case.  See 38 U.S.C.A. 
§ 5103A(a).  A VA medical examination is not required as a matter of course in virtually every case involving a nexus issue.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Appellant, in which case an examination may not be required); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (providing that 38 U.S.C.A. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination.  Rather, under 38 U.S.C.A. § 5103(A)(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  As discussed below, the evidence of record does not contain any documentation that the Veteran was exposed to toxic chemicals during his active military service.  The claims file contains the Appellant's general lay assertions that there is nexus between the Veteran's death and exposure to chemicals, and a private medical opinion finding that this nexus is "conceivable;" however, there is no evidence of chemical exposure during service - a key element of establishing service connection.  The claims file also provides no evidence in support of the argument that the Veteran's service-connected discogenic disease of the lumbosacral spine caused his death, and the Appellant does not argue as such.  Thus, the Board does not find it necessary to obtain a medical opinion.  

The Appellant was also afforded two Board hearings before the undersigned Veterans Law Judge (VLJ) during which she presented oral arguments in support of her service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the service connection issue on appeal during the hearings.  The VLJ also suggested that the Appellant submit a medical opinion to support her claim.  Furthermore, neither the Appellant nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Given the issuance of a Statement of the Case (SOC) in September 2010 and a SSOC in February 2012, the Board finds that there has been substantial compliance with its August 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Cause of Death Claim

The Appellant is claiming entitlement to service connection for the cause of the Veteran's death.

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for certain chronic diseases, including malignant tumors (such as multiple myeloma) will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disorder will always have been met - i.e., the current disorder being the disorder that caused the Veteran to die.  However, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Notwithstanding, an Appellant is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Appellant is claiming entitlement to service connection for the cause of the Veteran's death.  She maintains that the Veteran was exposed to toxic chemicals during his active military service as an Ammunition Technician.  The Appellant asserts that this chemical exposure caused the Veteran to develop multiple myeloma, which ultimately led to his death. 

In the instant case, the Veteran died in March 2002.  The death certificate lists the immediate cause of death as acute renal failure due to hypercalcemia and multiple myeloma.  No underlying causes of death were listed.  The death certificate lists that the Veteran had multiple myeloma for years prior to his death.  An autopsy and biopsy were not performed at the time of death.  

At the time of his death, the Veteran was service-connected for one disability - discogenic disease of the lumbosacral spine.  In this regard, there is no evidence in the claims file to support, and the Appellant does not allege, that the Veteran's service-connected discogenic disease of the lumbosacral spine caused the Veteran's death, or substantially or materially contributed to the Veteran's death.  The Veteran's discogenic disease of the lumbosacral spine was not the Veteran's primary or contributory cause of death.  The evidence of record also does not show that the debilitating effects of the service-connected discogenic disease of the lumbosacral spine made the Veteran materially less capable of resisting the fatal multiple myeloma or had a material influence in accelerating death.  As previously stated, the Board finds that a VA medical opinion is not necessary to decide this issue.  Thus, the Board concludes that the probative evidence of record does not show that a service-connected disability either caused or contributed substantially or materially to the Veteran's death.  No further discussion of this theory of entitlement is necessary.

Instead, the Appellant essentially contends that the Veteran was exposed to toxic chemicals during his active military service as an Ammunition Technician.  The Appellant asserts that this chemical exposure caused the Veteran to develop multiple myeloma, which ultimately led to his death.  The Veteran was not service-connected for multiple myeloma during his lifetime.

In this regard, the Veteran's STRs are silent for any treatment for or complaint of multiple myeloma or its associated symptoms.  His STRs are also silent for any documentation of chemical exposure.  During his lifetime, the Veteran made no reference to exposure to toxic chemicals in his medical records or in his statements to VA.  In September 2010, the Appellant was sent a letter from VA asking for the names of the specific chemicals that the Veteran was exposed to during his active military service.  The Appellant did not respond.  At her Board hearings, the Appellant was also unaware of the specific types of chemicals, if any, that the Veteran was exposed to during his active military service.  Instead, the Appellant assumed that the Veteran must have been exposed to toxic chemicals during his MOS duties of loading and unloading ammunition.  The Veteran's DD-214 Form documents that his Military Occupational Specialty (MOS) was Field Artillery Battery Man and that he attended an Ammunition Technicians Course with no foreign service.  The Veteran's MOS does not create a presumption that he was exposed to toxic chemicals during his active military service.  Moreover, his DD-214 Form does not contain any documentation of exposure or interactions with toxic chemicals.  Therefore, based on the aforementioned evidence, the Board finds that the weight of the evidence of record is against a finding that the Veteran was exposed to toxic chemicals during his active military service.

In this regard, the Board notes that the Veteran's private physician, Dr. J.M., who cared for the Veteran from May 2001 until his death, submitted a medical opinion in July 2007, following the Veteran's death.  Dr. J.M. indicated that the Veteran suffered from multiple myeloma.  Dr. J.M. opined that, "It is conceivable that to toxic chemicals to which he was exposed during his military service were instrumental in the carcinogenesis of his condition."  

It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this regard, the Board notes that Dr. J.M. did not provide any rationale for his medical opinion.  A medical opinion must provide supporting rationale for the opinion expressed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations).  Dr. J.M. also did not review the Veteran's claims file or STRs in forming this opinion, and instead based his medical opinion on the assumption that the Veteran was exposed to toxic chemicals during his active military service.  As stated above, the weight of the evidence is against a finding that the Veteran was exposed to toxic chemicals.  Thus, Dr. J.M.'s medical opinion was based on an inaccuracy, and the medical records and the Veteran's STRs do not support this opinion.  Thus, Dr. J.M.'s medical statement cannot be considered a competent medical opinion linking the Veteran's death to his active military service.  

Furthermore, regarding Dr. J.M.'s "conceivable" opinion, there are a line of precedent cases discussing the probative value of opinions, like this, that are equivocal, which essentially state that it is possible the disorder at issue is attributable to the Veteran's military service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases make clear that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" or "could" be related to service is an insufficient basis for an award of service connection because this is for all intents and purposes just like saying the condition in question just as well "may or may not"" be related to service.  Obert v. Brown, 5 Vet. App. 30 (1993); see Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Dr. J.M. clearly merely contemplated that the Veteran's myeloma is somehow related to his military service, as evidenced by the examiner only saying that it was "conceivable."  Thus, the Board finds that is medical statement is insufficient medical evidence to substantiate the Appellant's claim.  

There are no other medical opinions of record, and, as previously stated, the Board finds that a VA medical opinion is not necessary in this case.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for multiple myeloma, a malignant tumor.  The earliest post-service medical treatment records diagnosing the Veteran with multiple myeloma are dated from May 1994, and the Veteran was separated from the active duty in 1959.  No diagnosis of malignant tumor or multiple myeloma was made within one year of the Veteran's military discharge.  The Appellant has not alleged that the Veteran's multiple myeloma has been present continuously since his active military service.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Accordingly, upon a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that any disease or injury, to include multiple myeloma, incurred during the Veteran's active military service was the principal or contributory cause of the Veteran's death.  No causal connection between the Veteran's military service and his death is demonstrated by the evidence of record.  The Board is sympathetic to the Appellant in that it is clear she sincerely believes her spouse's death was caused by chemical exposure during his active military service.  However, the evidence of record does not support this contention.  Additionally, the Veteran's service-connected discogenic disease of the lumbosacral spine has not been shown to have caused his death, or substantially or materially contributed to the Veteran's death.  

In forming this decision, the Board has considered the Appellant's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran was exposed to toxic chemicals during his active military service and whether the Veteran's service-connected discogenic disease of the lumbosacral spine caused or contributed to his death, these issues fall outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Appellant possesses the medical expertise to provide such opinions, and no competent opinions are of record.  Thus, as previously stated, the medical evidence of record is only against the Appellant's claim.  

Here, the Appellant has failed to submit or identify competent medical evidence to provide a nexus between any in-service injury or disease, to include toxic chemical exposures, and the disorder that caused and contributed to cause the Veteran's death. Additionally, the Veteran's service-connected discogenic disease of the lumbosacral spine has not been shown to have caused his death, or substantially or materially contributed to the Veteran's death.  As the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, the benefit-of-the doubt rule does not apply.  The claim for service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC Claim

The Appellant is claiming entitlement DIC under the provisions of 38 U.S.C.A. 
§ 1318.  A surviving spouse may establish entitlement to DIC pursuant to 38 U.S.C.A. § 1318 when it is shown that the Veteran's death was not the result of his own willful misconduct and, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or, (2) rated by VA as totally disabling continuously since the Veteran's release from active duty and for a period of at least five years immediately preceding death; or, (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).  For the purposes of this provision, the total disability rating may be based on schedular considerations or on unemployability (TDIU).  See 38 C.F.R. § 3.22(c). 

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the Veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77  (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

In the instant case, the Veteran separated from the active duty service in March 1959.  At the time of the Veteran's death in March 2002, the Veteran was in receipt of a 20 percent evaluation for his discogenic disease of the lumbosacral spine, effective from January 14, 2000, and a 10 percent rating for this disability from August 9, 1963, to January 13, 2000.  Thus, the Veteran had not been in receipt of a total disability rating before his death.  Accordingly, the Veteran was not rated by VA as totally disabled for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and has not shown to be a former prisoner of war.  See 38 C.F.R. § 3.22(a).  The statutory criteria under 38 U.S.C.A. § 1318 have not been met.

Neither the Veteran during his lifetime, nor the Appellant, has specifically pled CUE in any previous rating actions.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE). 

Although the Board is sympathetic to the Appellant's claim, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board emphasizes, however, that the denial of this claim does not in any way diminish the Veteran's distinguished service.  As the preponderance of the evidence is against the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318, the benefit of the doubt doctrine does not apply, and her claim must be denied.  See 38 U.S.C.A. § 5107.

Accrued Benefits Claims

The Appellant is claiming entitlement to accrued benefits.  The laws and regulations governing claims for accrued benefits provide that, upon the death of a Veteran, a lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4).  In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his or her death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002 & Supp. 2013); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

By way of history, the Board notes that the Veteran filed a claim for an increased rating for his service-connected discogenic spine disability and a claim for a right hip disorder, to include as secondary to his service-connected discogenic spine disability.  See the Veteran's February 2001 claim.  The Veteran was afforded a VA spine examination in October 2001; however, the Veteran died before the claims were adjudicated.  In March 2006, the Appellant filed the accrued benefits claims presently on appeal, requesting "all accrued VA benefit payments."

The only requirement imposed regarding a claim for accrued benefits is that the application "must be filed within one year after the date of death."  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In this case, the Appellant, as surviving spouse of the Veteran, filed her claim for accrued benefits in March 2006 - i.e., approximately four years after the Veteran's demise.  She thus does not meet the one-year regulatory requirement for filing an accrued benefits claim.  At her June 2012 Board hearing, the Appellant testified that she was unaware of the one year filing requirement for her accrued benefits claim.  While the Board is sympathetic to the Appellant's argument, the law is clear and dispositive in this case.

The Board has reviewed the evidence of record but cannot find any credible indication that a claim for accrued benefits was filed within one year of the Veteran's death.  The Board notes that the Appellant filed a burial benefits claim in April 2002, shortly after the Veteran's death, but accrued benefits were not mentioned at all in this burial benefits claim.  The first mention of entitlement to accrued benefits was in the Appellant's March 2006 claim.  The Board also notes that there is no evidence of record that 38 U.S.C.A. § 3.1001 or 3.1008 (West 2002) are applicable in this case.

Thus, the Appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The claim of entitlement to accrued benefits is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


